Citation Nr: 0605006	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  04-35 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant had active military service from January 1945 
to January 1946.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 2003 
rating decision issued by the St. Petersburg, Florida 
Regional Office (RO) that denied the appellant's claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).

In his September 2004 VA Form 9, the appellant requested a 
Board hearing at the RO.  In October 2004, the appellant 
submitted notice to the RO that he no longer wanted a 
hearing.  He iterated this in a written statement submitted 
in July 2005.  Therefore, the request for a Board hearing at 
the RO is deemed withdrawn and the Board will continue with 
the appeal.  See 38 C.F.R. § 20.704(d).

On January 26, 2006, a Deputy Vice Chairman of the Board 
ruled favorably on the motion to advance this case on the 
docket based on a finding of good cause, namely the advanced 
age of the appellant.  38 C.F.R. § 20.900(c).

In July 2001, the appellant was notified of the RO's 
determination that his improved pension benefits would be 
reduced.  He submitted a Notice of Disagreement in August 
2001, and a Statement of the Case was issued in February 
2003.  However, the appellant failed to complete the 
procedural steps required for an appeal of this matter and 
therefore the Board has not included it in consideration of 
the issue on appeal.


FINDINGS OF FACT

1.  The appellant had active service in Puerto Rico and the 
United States during the Second World War (WWII).

2.  The appellant did not engage in combat with the enemy 
during his active military service.

3.  The medical evidence reflects a diagnosis of PTSD; but, 
as no stressors have been alleged, there is no credible 
supporting evidence to verify or corroborate any stressor(s) 
during the appellant's active military service.

4.  The appellant does not have PTSD linked by competent 
evidence to any incident of active military service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
PTSD are not met.  38 U.S.C.A. §§ 1110, 1154, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA), VA has specified 
duties to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
With few exceptions, the regulations implementing this law 
are applicable to all claims filed on or after the date of 
enactment, or filed before the date of enactment and not yet 
final as of that date.  VAOPGCPREC 7-2003.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate his PTSD claim.  The RO sent the 
appellant a letter in April 2003, prior to the issuance of 
any rating decision, in which he was informed of VA's duty to 
assist, what information or evidence was needed, what the 
evidence had to show to establish entitlement and what kinds 
of evidence the RO would help obtain.  In addition, in the 
September 2004 Statement of the Case (SOC), the RO informed 
the appellant about what the evidence had to show to 
establish entitlement to service connection; the appellant 
was also provided with the text of 38 C.F.R. § 3.159 in that 
document.  Therefore, VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed. 

Even if the required notice was not provided until after the 
RO adjudicated the appellant's service connection claim, 
"the appellant [was] provided the content-complying notice 
to which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that any late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or any response to any 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(c), (d)).  Here, VA medical records were 
associated with the claims file.  The appellant was informed 
about VA's duty to assist in the April 2003 RO letter; the 
appellant was supplied with the text of 38 C.F.R. § 3.159 in 
the September 2004 SOC.  The appellant did not provide any 
information to VA concerning available treatment records that 
he wanted the RO to obtain for him that were not obtained.  
The appellant was given more than one year in which to submit 
evidence after the RO gave him notification of his rights 
under the VCAA.  Therefore, there is no duty to assist that 
was unmet.

All relevant facts with respect to the claim addressed below 
have been properly developed.  Under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

This is a case in which the appellant's service records are 
not in evidence.  In cases where the veteran's service 
records are unavailable through no fault of the claimant, 
there is a heightened obligation to assist the claimant in 
the development of his case.  O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  The heightened duty to assist the veteran 
in developing facts pertinent to his claim in a case where 
service medical records are presumed destroyed includes the 
obligation to search for alternative medical records.  Moore 
v. Derwinski, 1 Vet. App. 401 (1991).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  There must be medical evidence of a nexus 
relating an inservice event, disease, or injury and any 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f).  See also Cohen v. 
Brown, 10 Vet. App. 128 (1997).  The Board notes that the 
diagnostic criteria, including those related to stressors, 
set forth in THE AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, (4th ed. 1994) 
(DSM-IV) for mental disorders have been adopted by VA.  
38 C.F.R. § 4.125.  According to the updated criteria, a 
diagnosis of PTSD requires that a veteran be exposed to a 
traumatic event and a response involving intense fear, 
helplessness, or horror.  A stressor involves exposure to a 
traumatic event in which the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others and the person's 
response involved intense fear, helplessness, or horror.  See 
Cohen v. Brown, 10 Vet. App. 128 (1997).  The sufficiency of 
a stressor is a medical determination and is presumed by a 
medical diagnosis of PTSD.  Id. The occurrence of a stressor 
is an adjudicatory determination.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304.  

The holding in Gaines v. West, 11 Vet. App. 353 (1998), a 
case that supplemented the Cohen case, extends the current 
standard for adjudication of claims such as the appellant's 
on the merits by requiring that consideration be given to the 
reported participation in designated campaigns in the 
determination of whether the veteran engaged in combat with 
the enemy, in addition to an analysis of sworn testimony 
recalling combat events, the application of 38 U.S.C.A. 
§ 1154(b) regarding the need for corroboration, and a 
discussion of the application of the-benefit-of-the-doubt 
rule.  See Gaines, 11 Vet. App. at 358-60.

Where the claimant's service medical records have been 
destroyed or lost, the Board is under a duty to advise the 
claimant to obtain other forms of evidence, such as lay 
testimony.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  The 
National Personnel Records Center has reported that the 
appellant's service personnel and medical records would have 
been in a storage area that would have been affected by a 
1973 fire.  NPR also informed the RO that no Surgeon 
General's records were found.  

In any event, the law does not establish a heightened 
"benefit of the doubt," only a heightened duty of the Board 
to consider the applicability of the benefit of the doubt, to 
assist the claimant in developing the claim, and to explain 
its decision when the veteran's medical records have been 
destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  
Similarly, the case law does not lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

The appellant contends that he is entitled to service 
connection for PTSD based on his service during WWII.  While 
the appellant's service medical records are not in evidence, 
his WD AGO Form 53-55 is of record.  This document reflects 
that the appellant was inducted at Fort Buchanan in Puerto 
Rico in January 1945; in August 1945, he departed for the 
United States where he remained until January 17, 1946.  A 
demobilization order had been issued in September 1945, and 
the appellant was released from active duty in January 1946.  
The appellant was awarded the American Theater Service Medal 
and the WWII Victory Medal.  This record also reflects that 
the appellant engaged in no "battles or campaigns," and 
that he had no "wounds received in action."

Post-service VA outpatient treatment records for the 
appellant dated between April 1999 and January 2000 reflect 
that he was being treated for dementia (Alzheimer's).  There 
was no diagnosis of PTSD.  VA outpatient treatment records 
dated between July 2001 and December 2002 reflect that the 
appellant was given diagnoses of PTSD and dementia, probably 
Alzheimer's in December 2002.  The PTSD diagnosis was 
apparently based on trauma incurred during WWII (there was no 
description of what that trauma might have been).  In this 
regard, the mere transcription of medical history does not 
transform the information into competent medical evidence 
merely because the transcriber happens to be a medical 
professional.  See Leshore v. Brown, 8 Vet. App. 406, 409 
(1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993)

In February 2003, a VA doctor rendered diagnoses of PTSD and 
dementia on a VA Form 10-2577F.  That same doctor noted in 
April 2004 that the appellant was being treated for dementia.  
There was no mention of PTSD.

In a written statement submitted in October 2004, the 
appellant's daughter stated that her father could no longer 
remember due to his dementia.  The appellant never responded 
to the RO letters asking for information about his stressors.

Thus, the evidence of record does not demonstrate that the 
appellant engaged in combat with the enemy.  Furthermore, 
there is no evidence of record to indicate that the appellant 
served in any foreign territory.  There are no alleged 
stressors described in the record, other than the appellant's 
own vague statements about WWII participation.  

The preponderance of the evidence of record is against 
finding that the appellant engaged in combat with the enemy, 
and there is no reasonable doubt on this issue that could be 
resolved in his favor.  A reasonable doubt exists where there 
is an approximate balance of positive and negative evidence 
which does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  Id.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence.  Id.  In this case, for the reasons and bases 
discussed above, a reasonable doubt does not exist as to 
whether the appellant engaged in combat with the enemy during 
WWII.  Therefore, the evidence does not support the 
conclusion that he engaged in combat with the enemy, and the 
provisions of 38 U.S.C.A. § 1154(b) do not apply.

Since the Board finds that the appellant did not engage in 
combat with the enemy, there must be credible supporting 
evidence of record that the alleged stressors actually 
occurred in order to warrant service connection.  "Credible 
supporting evidence" of a noncombat stressor may be obtained 
from service records or other sources.  Moreau v. Brown, 9 
Vet. App. 389 (1996).  However, the United States Court of 
Appeals for Veterans Claims (Court) has held that the 
regulatory requirement for "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a noncombat 
stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).  His 
lay testimony is insufficient, standing alone, to establish 
service connection.  Cohen, 10 Vet. App. at 147 (citing 
Moreau, 9 Vet. App. at 395).  

In this case, the appellant has not provided notice of any 
stressor that occurred and there is no evidence of record 
that he actually served in any WWII battle theater.  
Therefore, the Board concludes that the appellant's 
assertions alone are of insufficient probative value to meet 
the second element required to establish service connection 
for PTSD, credible supporting evidence that the claimed in-
service stressor(s) actually occurred.  In view of the 
foregoing, the Board concludes that while a diagnosis of PTSD 
has been rendered by VA medical professionals, a 
preponderance of the evidence is against this claim on the 
basis that verification of the alleged stressors has not been 
satisfied, for the reasons detailed above.

The Board has considered the appellant's statements that he 
has PTSD as a result of his service.  These statements are 
not competent evidence of a diagnosis of PTSD.  Although lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time 
when such symptomatology is within the purview of or may be 
readily recognized by lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as a diagnosis or opinion as to medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  The 
appellant has not shown that he has the requisite competence.

The competent medical evidence of record does not establish 
that the appellant has PTSD.  The VA medical evidence 
indicates that the appellant has reported symptoms of PTSD, 
but the evidence of record contains no recitation from the 
appellant concerning any stressor whatsoever.  Indeed, his 
daughter has stated that the appellant cannot remember his 
military service.  

After a thorough review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
appellant's claim for service connection for PTSD.  Although 
diagnoses of PTSD are of record, there is no evidence of 
record corroborating that any inservice stressors actually 
occurred, and there are no specific details of record 
indicating that any stressors could be verified by competent 
evidence.  The appellant is not entitled to the application 
of the benefit of the doubt; there is no reasonable doubt on 
this issue that could be resolved in his favor.  See 
38 U.S.C.A. § 5107(b).  Accordingly, service connection for 
PTSD is not warranted.  Because the preponderance of the 
evidence is against the PTSD service connection claim, the 
benefit-of-the-doubt doctrine does not apply.  Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir.).


ORDER

Service connection for post-traumatic stress disorder is 
denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


